DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4, 6-11 are pending.  Applicant’s previous election of claims 1, 4, and 11 and the following species still applies and claims 6-10 remain withdrawn.

    PNG
    media_image1.png
    205
    437
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s amendment of 12/14/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 1, 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites fine particles.  It is unclear what qualifies as a “fine” particle.
Claim 11 is not rejected because it defines the size of the fine particles.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. 2010/0058955) in view of Mori (WO 2016/088901, see U.S. 2017/0240769) in view of Muraguchi et al. (U.S. 2009/0061183).
Regarding claims 1, 4, and 11 Tanaka discloses a hard coating composition for an optical plastic substrate comprising silane compound(s) within the claimed formula I (e.g., glycidoxypropyltrialkoxysilane), silica based “fine” particles (having a diameter overlapping claim 11, [0051]), a combination of a cyanamide derivative and polycarboxylic acid and/or polycarboxylic anhydride, a leveling agent, and a combination of organic solvent and water, as claimed (see abstract, [0050]-[0058], [0109], [0123], [0133]-[0134], [0137]-[0141]).  The diluting solvent (water and organic solvent) is disclosed as being 50-90wt% of the composition ([0141]).  The ratio of water to organic solvent is not disclosed.  However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, absent evidence of unexpected or surprising results.  Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Given a 1:1 ratio of water and 
The HLB of the leveling agent is not disclosed nor is the property of claim 4.  However, Mori is also directed to hard coating compositions for optical substrates (see abstract) that comprise silica based particles ([0028]) and leveling agents/surfactants (like in Tanaka) and teaches that a mixture of two leveling agents with high and low HLB values, overlapping the ranges for d21 and d22, with a ratio of the two leveling agents being 0.1-10.0, provides uniform thickness, smoothness and turbidity benefits ([0062]-[0071]).  The above weight ratio of leveling agents and the above ranges of HLB for the different leveling agents results in an overall HLB of the combined leveling agents that overlaps the claimed HLB of the D2 ingredient (the elected species) (e.g., 0.1 parts of HLB 8 and 1 part of HLB 15 yields an overall HLB of about 14.3 based on weighted average of the HLB values, which is within the claimed range and thus the broader ranges in the prior art overlap the claimed range).  Therefore, it would have been obvious to have used the leveling agents from Mori as the leveling agents called for in Tanaka in order to improve thickness, smoothness and turbidity.
Based on the above, embodiments of the coating composition in modified Tanaka overlap the embodiments of the present application that achieve the claimed surface tension property and therefore these overlapping embodiments in modified Tanaka inherently would have the same surface tension property (as in claim 4) as the corresponding embodiments of the present application.
Modified Tanaka discloses all of the above subject matter including applying the hard coating composition to optical plastic substrates but does not disclose polyamide substrates specifically.  However, Muraguchi discloses that polyamide substrates were known types of the .
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that “fine” particles is a term known in the art and has been allowed in several patents.  This is not persuasive and the cited patents each have different disclosures regarding particle diameter, thereby confirming the vague nature of the term.  The Examiner can also find a multitude of patents that describe “fine” particles in terms of microns (e.g., U.S. 6,177,153; U.S. 5,324,566; U.S. 4,229,334) which is a different size than in the present application by orders of magnitude.
Applicant argues that the claimed water content in relation to the solvents produces unexpected results with respect to a polyamide substrate and therefore the 1:1 water:solvent amount mentioned in the rejection does not render the claims obvious.  This is not persuasive because the claims are not commensurate in scope and therefor the showing of unexpected results is improper.  First, the claims do not recite direct contact between the coating and the polyamide substrate, which appears to be a necessary aspect of the present unexpected results.  Second, the examples appear to have a variety of other solvents (e.g., methanol and PGME) that would appear to affect the overall water solvent characteristics mentioned by Applicant and 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787